Citation Nr: 0713538	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's son, T., was permanently incapable of 
self-support prior to his attainment of the age of 18 years, 
for purposes of accrued benefits and benefits due and payable 
subsequent to the veteran's death?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  His death occurred in November 2003, and at the time 
of his death an appeal was pending as to the question of 
whether his son, T., was permanently incapable of self-
support prior to age 18 years.  Following the veteran's 
death, the veteran's surviving spouse initiated a claim for 
accrued benefits as to the aforementioned matter and such 
claim was denied by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, in August 2004.  She 
thereafter initiated and perfected an appeal as to that 
matter.  

Notice is taken that the appellant in her substantive appeal 
of July 2005 requested that she be afforded a Board hearing 
in Washington, DC.  Such proceeding was thereafter scheduled 
to occur in March 2006, but prior to its occurrence, the 
appellant by her written statement indicated that she would 
be unable to attend, and, as such, the hearing was cancelled.  
No other request for a hearing remains pending at this time.  

Much additional evidence was received by the Board following 
the RO's certification of the appeal to the Board.  Such 
evidence was not accompanied by a waiver for its initial 
consideration by the RO; however, given that the evidence as 
a whole warrants a full grant of the benefit sought on 
appeal, there is no need to remand this matter for additional 
procedural development.  

The record further reflects that the appellant twice moved 
the Board to advance her appeal on the Board's docket.  Such 
motions were denied by the Board in April and November 2006.  

The record includes allegations by the appellant that she is 
entitled to VA benefits, presumably on an accrued basis, for 
the death of the veteran's infant daughter due to his 
inservice exposure to herbicides or other harmful chemicals.  
Such matter has not been developed or adjudicated for the 
Board's review at this time and is referred to the RO for 
initial consideration.  


FINDING OF FACT

The veteran's son, T., was permanently incapable of self-
support due to mental or physical defect prior to his 
attainment of the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement of the veteran's son, T., as a 
helpless child permanently incapable of self-support prior to 
the attainment of 18 years of age, for purposes of accrued 
benefits and benefits due and payable subsequent to the 
veteran's death, have been met.  38 U.S.C.A. §§ 101(4)(A), 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.356, 3.1000 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated in April 2004, the RO provided the 
appellant with ample notice of the information and evidence 
necessary to substantiate her claim for recognition of her 
son, T., who is also the son of the deceased veteran, as a 
helpless child.  Further discussion of the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2005) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006), and the RO's 
compliance therewith, is not necessary in this instance, as 
the record permits a grant of the benefit sought on appeal.  


VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

The appellant contends that T. became permanently incapable 
of self-support before the age of 18 years, which, if 
supported by the evidence, would render her a child of the 
veteran for VA purposes under 38 U.S.C.A. § 101(4)(A)(ii).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or her 
own efforts is provided with sufficient income 
for his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to 
the date of attaining the age of 18 years, may be 
so held at a later date even though there may 
have been a short intervening period or periods 
when his or her condition was such that he or she 
was employed, provided the cause of incapacity is 
the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which 
was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period 
by reason of disability, should not be considered 
as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending 
on the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those 
cases where the extent and nature of disability 
raises some doubt as to whether they would render 
the average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there should be 
considered whether the daily activities of the 
child in the home and community are equivalent to 
the activities of employment of any nature within 
the physical or mental capacity of the child 
which would provide sufficient income for 
reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4) The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.   If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

The record denotes that T. was born to the veteran and the 
appellant on January [redacted], 1961, and, as such, his permanent 
incapacity for self-support must be demonstrated by January 
[redacted], 1979.  It is indicated that T.  was declared a minor 
prior to his 18th birthday in accordance with Texas law.  

The record otherwise identifies multiple disabilities of T., 
including but not limited to mental retardation with a full 
scale intelligence quotient of 51, learning and cognitive 
disorders, major depression, personality disorder, headaches, 
insomnia, generalized anxiety disorder, hypertension, 
multiple myocardial infarctions, coronary artery disease.  
Notice is taken that only a portion of the foregoing are 
shown to have been present prior to T.'s 18th birthday, 
although it is conceded that it is reasonable to conclude, 
absent evidence of brain injury, that the diagnosed 
retardation and any associated learning and cognitive 
disorders are lifelong in duration.  

Information gleaned from a psychological evaluation in August 
2002 is to the effect that the veteran had been enrolled 
throughout his school experience as a student in a special 
education program, and that his parents removed him from 
school in the tenth grade, due to recurring nightmares and 
his professed fears of his teachers.  The record likewise 
reflects that T. was married in December 1982; that three 
children were born as a result of such marriage; and that he 
was divorced from the mother of his children in September 
1992.  However, the question here is whether T. was 
permanently incapable of self-support as of his eighteenth 
birthday; the marriage occurred almost 4 years after he 
turned 18.  Moreover, it is the appellant's opinion that T. 
was not fully cognizant of the meaning of marriage and lacked 
an understanding of its significance or consequences.  The 
medical and psychiatric evidence of record is at least in 
equipoise in supporting this lay opinion.

Of particular significance in this matter are competent 
opinions offered by various medical professionals, one or 
more of who is shown to have treated T. prior to his 18th 
birthday, and T.'s elementary school teacher and principal.  
His first grade teacher noted in her January 2002 statement 
that T. demonstrated definite learning difficulties and was 
not able to progress without his mother's involvement.  T.'s 
elementary school principal stated in his August 2005 report 
that T. had difficulties with his attention span, memory, and 
learning ability.  

A physician who treated T. prior to his 18th birthday 
reported in November 2005 that T. had exhibited signs of 
compromised mental and emotional development from a very 
young age, followed by problems with school adjustment and 
performance, and that as a teenager and young adult, he was 
never able to function independently in a responsible or 
productive fashion.  Another treating physician in a May 2002 
statement indicated that T. appeared to have a major 
psychiatric disease since the age of one year, with it being 
noted that his mother had indicated that T.'s only employment 
during his lifetime had been in the family's car business and 
that such work had not been performed well.  Other treating 
physicians noted in August 2005 that T.'s underlying 
psychiatric disorder had been present most of his life and 
had prevented him from engaging in any kind of gainful 
employment, and that he had been maintained on medications 
for control of his depression since he was a teenager.  

The record is replete with statements from various relatives 
and acquaintances of T., wherein his compromised mental and 
physical status is described.  

On the basis of the foregoing and, despite the existence of 
evidence contraindicating entitlement, it necessarily follows 
that a preponderance of the evidence indicates that T. became 
permanently incapable of self-support before reaching the age 
of 18.  He, thus, is a helpless child for purposes of VA 
benefits and is entitled to benefits on that basis.  


ORDER

The appeal to establish entitlement of the veteran's and 
appellant's son, T., to VA benefits as a helpless child of 
the veteran who was permanently incapable of self-support 
prior to the attainment of the age of 18 years, for purposes 
of accrued benefits and benefits due and payable subsequent 
to the veteran's death, is granted, subject to those 
limitations governing the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


